 In the Matter of CANVAS GLOVE MANUFACTURING WORKS, INC.andINTERNATIONAL GLOVE MAKERS UNION, LOCAL No. 88Case No. C-24.-Decided April 10, 1936Glove Industry-Strike-Interference,Restraint or Coerction:persuasion ofemployees to resign fromunion-Company-Dominated Union:abortive attemptto form as violation of Section 8 (2) ; domination and interference with forma-tion-Discrimination:demotion, transfer,wage reduction;discharge ;non-reinstatement following strike;lockout-Reinstatement Ordered, Non-Strikers-BackPay: awarded-Reinstatement Ordered, Strikers:strike provoked by em-ployer'slaw violation;discrimination in reinstatement;displacement ofemployees hired during strike.Mr. David Moscovitzfor the Board.Mr. Milton M. Eisenberg,of Brooklyn, N. Y., for respondent.Mr.Davis Kashman,ofcounsel.Mr. Samuel G. Zack,of counsel to the Board.DECISIONSTATEMENT OF CASEA charge having duly been filed with theRegionalDirector forthe Second Region by the International Glove Makers Union, LocalNo. 86, hereinafter referred to as the Union, the National LaborRelations Board, by the said Regional Director,issuedand dulyserved its complaint with accompanying notice of hearing onDecember 10, 1935, charging the Canvas Glove ManufacturingWorks, Inc., Brooklyn, New York,hereinafter referred to as therespondent, with having engaged in unfair labor practices affectingcommerce, within themeaning ofSection 8, subsections (1), (2), (3)and (5) and Section 2, subdivisions (6) and(7) , of theNationalLabor Relations Act, approved July 5, 1935, hereinafter called theAct.The complaint alleged that the respondent, by its officers andagents: (1) following a strike on October 10, 1935, refused to re-instate Louise Villanova, Lena Stallone, Antoinette Verruzzia, MillieCafora and Lucille Seligson and did discharge Olympia DeBirse,SylviaBeres,Grace Laeta, Anna Ceponis, Margaret Catapona,Margie Andruzzia, Ray Bernstein and Jennie Pasqua for the reasonthat they joined and assisted a labor organization known as Inter-national , GloveMakers Union, Local No. 86, and engaged in con-.certed activities for the purpose of collective bargaining and other97571-36--vol. 1- 34519 520NATIONAL LABOR RELATIONS BOARDmutual aid and protection; (2) on or about October 18, 1935, didinstitute and form a labor organization or plan for the purpose ofinterferingwith, restraining and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act; and (3)refused to bargain collectively with the representatives of itsemployees.In its answer, the respondent denies that it is engaged in inter-state commerce as defined in the Act, or that it has engaged inunfair labor practices, and alleges that the Union violated the termsof an agreement signed on October 9, 1935, in that it called a. strikewithout having first offered to arbitrate the alleged dispute.Pursuant to the notice, a hearing was held in New York, NewYork on December 27, 30 and 31, 1935, before William R. Walsh,TrialExaminer duly designated by the Board.The respondentappeared, and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and produce evidencebearing upon the issues was afforded to all parties.The respondentmoved to dismiss the complaint on constitutional grounds.TheTrial Examiner reserved ruling on the motion.The motion to dis-miss is hereby denied.On motion of counsel for the respondent,the complaint was amended by the Trial Examiner to correct therespondent's name to read "Canvas Glove Manufacturing Works,Inc.", and on motion of counsel for the Board, to correct the nameof the Union from "Local 86" to "Local 88". Counsel for the Boardalsomoved that the allegations in the complaint, insofar as theyallege violations of Section 8, subdivision (5) of the Act, be dis-missed.The motion was allowed by the Trial Examiner.At theend of the hearing, counsel for the Board moved that the pleadingsbe amended to conform to the proof.There 's as no objection, andthe Trial Examiner granted the motion.The parties were affordedreasonable time for oral argument, and no briefs were filed.On January 9, 1936, the Board, acting pursuant to Section 35,Article II of National Labor Relations Board Rules and Regula-tions-Series 1, directed that the proceeding be transferred to andcontinued before it.Upon the entire record in the case, including the stenographictranscript of the hearing, the documentary and other evidence re-ceived at the hearing, the Board makes the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS1.The Canvas Glove Manufacturing Works, Inc. is a corpora-tion created and existing under the laws of the State of New,Yorkand has its principal office and place of business in the Borough DECISIONS AND ORDERS521of Brooklyn, City of New York, County of Kings, State of NewYork.The respondent is engaged in the manufacture, sale anddistribution of canvas and leather work gloves. It normally em-ploys 125 people, although the number varies with the season.Therespondent is one of the two canvas glove manufacturers locatedwithin a hundred mile radius of New York City; most of the glovemanufacturers are situated in the western part of the United States.The value of the respondent's yearly output amounts to approxi-mately one-half of one per cent of the output of the entire industry.2.Canton flannel, leather and cotton tubing are the principal rawmaterials used by the respondent in the manufacture of its product.The greater proportion of these materials are purchased throughcommission houses in New York, which in turn obtain the materialsfrom their principals; whether or not the mills of the principals arelocated in the State of New York or elsewhere is not shown by therecord.The respondent often makes contracts with commissionhouses under which, over considerable periods of time, the latterhave materials shipped to the respondent as required.Between 5 and 10 per cent by value of its principal raw materialsare obtained by the respondent directly from the State of Tennessee.In addition, other minor items, not specified in the evidence, are ob-tained outside the State of New York.During the period from June 1, 1935 to December 1, 1935, the valueof goods purchased by the respondent amounted to $77,140.83.3.About 35 per cent of the respondent's finished product is nor-mally shipped outside of the State of New York to destinations in allof the states of the United States.Sales for the period from June 1,1935 to December 1, 1935 amounted to $126,074.05.Most of the salesaremade to jobbers.The finished product is shipped out of theplant by various trucking firms, among them the Railway ExpressAgency.Shipments out of the state are made by the Pennsylvania,New York Central, Erie and Delaware, Lackawanna & WesternRailroads, as well as by trucking firms.4.The respondent has one salesman who covers the New Englandstates and the territory as far south as Washington, D. C. In thosestates not covered by the salesman, the respondent solicits businessby means of advertisements placed in various periodicals with anation-wide distribution.5.All of the aforesaid constitutes a continuous flow of trade, trafficand commerce among the States.H. THE RESPONDENT AND THE UNION6.On September 23, 1935, 61 employees of the respondent, whowere then unorganized, went on strike in protest against a reductionin wages.On October 3, a charter was granted to the strikers by 522NATIONAL LABOR RELATIONS BOARDthe International Glove Makers Union,and Local No. 88, a labororganization,was formed.Officers and a shop committee consistingof Marie Jordan,chairlady,Minnie Torre and Lucille Seligson, wereelected.7.On October 9, 1935, the strike was settled by an agreement be-tween the Union and the respondent,and the strikers returned towork on October 10.The agreement contained the following rele-vant clauses:"There shall be a Committee in the shop selected or designatedby the workers,members in good standing of said ORGANIZATION.All matters in this agreement affecting the conditions of em-ployment of all present and future members of said ORGANIZA-TION shall be taken up for adjustment,in the first instance, be-tween the EMPLOYER and a Committee,chosen or designated bythemembers in good standing of said'ORGANIZATION.TheEMPLOYER hereby acknowledges that the said Committee, or itssuccessors, shall have the right to represent any other workersin the shop who desire to be representedby them."There shall be no discrimination against any worker who atpresent is,or hereafter may become, a member of the saidORGANIZATION.No worker,a present member or who hereaftermay become a member of the said ORGANIZATION,shall be dis-charged without good cause."Any and all disputes that may arise under this agreementin the shop between members of the ORGANIZATION and theEMPLOYER,or any other dispute which may directly or indi-rectly affect the interests of the workers,or their relationshipas EMPLOYER or employee shall be taken up for adjustment, inthe first instance, between the EMPLOYER and the Committee ofthe ORGANIZATION above referred to.Should they be unable toadjust the matter satisfactorily,then the matter shall be re-ferred to an Impartial Chairman or Arbitrator,and his decisionshall be final and binding upon the parties."The parties further agree that any and all workers who wentout on strike shall be reemployed upon the signing of this agree-ment without any discrimination,and that the EMPLOYER shallnot be entitled to retain any new workers engaged subsequent tothe strike,before all of the said strikers are fully reemployed."8.On Tuesday, October 15, the shop committee attempted to dis-cuss with Isadore Gerber,president of the respondent, the respond-ent's refusal to reemploy four girls who had gone out on strike.Mr.Gerber refused to discuss the matter,and dismissed the members ofthe shop committee by telling them : "Go upstairs and mind your ownbusiness." DECISIONS AND ORDERS523From time to time after the other strikers returned to work, sev-eral of them protested to Marie Jordan that they, had been shiftedto tasks with which they were not familiar and to operations thatcalled for lower rates of pay than they had received prior to thestrike.On October 17, Miss Jordan sought to discuss these allegedacts of discrimination with Isadore Gerber, but again she was metwith the curt reply to "mind your own business, it's not your affair."9.On about October 17 or 18, the shop committee was called tothe office. and there met Mr. Largay, a representative of Elmer F.Andrews, Industrial Commissioner of the State of New York, thearbitrator named in the agreement of October 9.Apparently, Mr.Largay had come to the plant at the request of the respondent.Whattook place at the conference is not clear in the evidence, but it ap-pears that the complaints of discrimination were discussed.Afterthe conference,' Mr. Largay addressed the assembled workers andsuggested that they remain at their work until such time as the sit-uation would clear itself.The significant feature of Mr. Largay'svisit is not that it involved an attempt at arbitration, but that it isa confirmation of the contention made by the Union, and denied bythe respondent, that there were numerous complaints of discrimina-tion made in behalf of the Union workers, within a week after thereturn to work of the Union girls.10.There is evidence that a number of the Union "girls, after theyreturned to work on October 10, were placed on operations other thanthose on which they had previously been engaged; that such transferof operation or change of type of work, in all cases was accompaniedby a diminished weekly pay check either because the new work wasin the smaller rate bracket or because their unfamiliarity with thenew type of work necessarily diminished their efficiency and speed ;that in no case was a non-union girl so transferred but rather,remained at her old machine or operation.III.THE UNFAIR LABOR PRACTICES11.The complaint alleges and the answer denies, that the respond-ent after October 10, 1935, engaged in unfair labor practices by itsrefusal to reinstateLouiseVillanova,Lena Stallone, AntoinetteVerruzzia, Millie Cafora, and Lucille Seligson, and its discharge ofOlympia DeBiase, Sylvia Beres, Grace Laeta, Anna Ceponis, Mar-garetCatapona,Margie Andruzzia, Ray Bernstein and JenniePasqua.No evidence was presented with respect to Louise Vil-lanova, Lena Stallone, Olympia DeBiase, Grace Laeta, Anna Ceponis,Margaret Catapona, Margie Andruzzia and Jennie Pasqua. The evi-dence shows that another employee, Millie Cafora, was reinstatedprior to the time of the hearing.The complaint as to those personswill be dismissed. 524NATIONAL LABOR RELATIONS BOARD12.Verruzzia.Antoinette Verruzzia, 16 years old, had obtainedemployment with the respondent the latter part of August, 1935.This was during the summer school vacation period. She had workedthere about three weeks when she went out on strike with some ofher co-workers.During the period of the strike the school term hadcommenced, and under the law of the State of New York, a personunder 17 years of age must obtain a certificate before being per-mitted to engage in industrial work.Such a certificate is grantedonly upon application signed by the prospective employer of the ap-plicant.On October 10, the day after the strike settlement, MissVerruzzia asked Isadore Gerber to sign her application for the cer-tificate and he replied : "You were out on strike. I don't want tohave anything to do with you." She was not reemployed.Seligson.Lucille Seligson was a member of the shop committeeand had appeared before Isadore Gerber protesting the refusal toreinstate certain Union members.She had also been approached byIsadore Gerber to use her influence to get the Union girls to signup with the so-called company union (which is discussed below)but had refused to do so.On October 17 her machine failed to func-tion properly.She reported it to the machinist who, after a talkwith Isadore Gerber, told her that a new part was needed. She wasnot permitted to work on any other machine while her machine wasbeing repaired, although on numerous previous occasions such a sub-stitution had been made.She went home and returned in the after-noon and also twice on each of the next two days. Although shewas refused permission to continue on other machines which wereunoccupied, the respondent was engaging new girls and placing themto work on such machines.Bernstein.Ray Bernstein had worked for the respondent abouttwo years as a packer.On October 18, more than a week after theUnion girls returned to work, she was approached by Morris Ger-ber, and asked to join the so-called company union. She refused,stating that she was going to join the Union.That afternoon shebecame a member of the Union.Miss Bernstein could not write very well and during her entireemployment had received the aid of the other girls doing the samework, as well as the aid of the forelady, in making out her job tickets.This assistance had been given to her with the knowledge of therespondent's officers.When she came to work on Monday, October21,Morris Gerber told her that she would have to make out her owntickets.When she protested that she was unable to make out suchtickets and that the girls would have to continue assisting her, hereplied that they would not permit any further assistance and thatthose were his orders from the office.He suggested that she go to DECISIONS AND ORDERS525the office and see Isadore Gerber, which she did. Isadore Gerbertold her to "go upstairs and stick to my girls, be with them andeverything will be all right".He also suggested that she tear upher Union book. She refused to withdraw from the Union and leftthe plant.Beres.-Thesame morning, October 21, Morris Gerber approachedSylvia Beres and suggested that she sign up for membership in theso-called company union and she refused.He came back later andtold her that Isadore Gerber wanted to see her, but she refused togo to see him.After the girls returned from lunch, Isadore Gerberordered Katherine Fasulo, the forelady, not to give her any morework.When she inquired why she was not given any more workthe forelady answered, "I am sorry, it was the orders from the boss,you will have to go home." She lingered at her machine a shorttime and Mr. Gerber said, "Sylvia Beres, get out.You be the firstone to get out."Miss Beres then told Miss Jordan, the chairlady of the shop com-mittee, what had happened.Miss Jordan asked the forelady whySylvia Beres was not being given work.The forelady referred hertoEdward Gerber, superintendent, who told her to "sit down andmind your own business".When she protested he told her, "GettheHell out of here." Isadore Gerber, who was nearby, shouted,"Marie Jordan, get your Union and get out.You are all fired."The following 42 Union girls thereupon left the plant : CarolFneLouella,Mildred Eremich,Mildred Faleo, Filomeno D'Amanzo,Anna Catapona, Virginia Torre, Betty Usuka, Blanch Plockot,Antoinette Zizas, Margaret Catapona, Rose Barone, Millie Varruzi,Margie Andruzza, Stella Zanickouski, JosieWastrangelo,AngieSantora, Sadie Ciorciora, Louise Villanova, Nettie Marone, ChristineMarone, Catherine Minerva, Anna Kivyta, Connie Silano, Anna Mil-lucci,Blanche Guerin, Margerate Torre, Minnie Torre, MargeriteGuentano, Ester Weinstein, Grace Laeta, Rose Richardi, Bridget DePiano,Marguerite Caranonica, Antoinette Mayo, Fannie Liguordi,Kate Ramminger, Filomeno Esposito, Elaine Sanarvage, AmericaFiorino, Adele Ceponis, Anna Ceponis, and Marie Jordan.Thereafter the employees who had been discharged or locked outpicketed the plant, and as far as the record discloses were still doingso at the time of the hearing.13.By the discharges and refusals to reinstate, as above set forth,the respondent discriminated in regard to hire and tenure of em-ployment and thereby discouraged membership in the Union.14.By the discharges and refusals to reinstate, as above set forth,the respondent has interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theAct. 526NATIONAL LABOR RELATIONS BOARDIV.DOMINATION AND INTERFERENCE WITHTHE FORMATION OF LABORORGANIZATION15.The complaint alleges that the respondent initiated, formed anddominated a labor organization.The evidence in this respect showsthat on two or three occasions between October 16 and 19, the powerin the plant was shut off and speeches were made by the respondent'sofficers or agents urging the employees to sign up in what was calleda company union.Many of the Union girls were individually re-quested to join.Prospective inducements in the nature of reduceddues, parties, sick benefits and increased work rates were offered.All of the non-union girls signed up.On two occasions the shopcommittee was either called to the office by the respondent's officersor agents, or otherwise approached, to use its influence to get theUnion girls to abandon their Union and come into the so-called com-pany union.All these overtures were met with a firm refusal on thepart of the Union girls.16. It is significant that these approaches were made the day afterthe first protest was made to the respondent concerning its failure torehire certain Union girls and also after the shop committee had pro-tested against discriminations and within one week from the time therespondent signed an agreement wherein it recognized the Union.We are led to the conclusion that after the Union workers had exer-cised their rights under the agreement, and after their shop com-mittee began to function in their behalf, the respondent resolved todestroy the Union.17.There is evidence that the respondent, through its officers andagents, actually obtained the signatures of some of its employees tosome instrument.The evidence does not indicate what written mat-ter the instrument contained or the nature of the instrument.EstherWeinstein testified that Morris Gerber suggested to her that she"sign up our contract".There is no evidence that any labor organi-zation was in fact organized, or that the respondent actually gaveany of the support or benefits it promised to give.However, theevidence shows that the respondent did make a determined effort toinitiate a labor organization and to dominate and interfere with itsformation.In our opinion, Section 8, subdivision (2) of the Act forbids domi-nation or interference not only where it is successful, and a labororganization is actually formed, but also makes it an unfair laborpractice where the domination or interference is unsuccessful. Inthis case, the respondent was unsuccessful because of the firmnessof its employees.Since the Act is remedial, it is appropriate torequire the respondent to cease and desist from unfair labor prac-tices which may, at some future time, be more successful. DECISIONS AND ORDERS527We find that the respondent dominated and interfered with theformation of a labor organization, and that by so doing, it interferedwith, coerced and restrained its employees in the exercise of therights guaranteed in Section 7 of the Act.18. It is significant that although the witnesses for the Board madedefinite statements of discrimination and coercion on the part of thepresident, vice president and superintendent and the foreman, noneof these men, all officers of the respondent and all apparently avail-able, was produced to contradict or deny such pointed and damagingtestimony.As a matter of fact, Edward Gerber, superintendent, waspresent at the hearings, yet he did not take the stand.Apart from Meyer Gerber, who apparently had nothing to do withthe actual plant operation, but confined himself to the commercialand financial portion of the respondent's enterprise, and whose testi-mony dealt only with those matters, the respondent produced as wit-nesses only Katherine Fasulo, the forelady, and two or three obviouslyunreliable and prejudiced employees.V. EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCE19. Interference with the activities of employees in joining andassisting labor organizations leads and tends to lead to labor disputesthat burden and obstruct commerce and the free flow thereof.Theeffects that a labor dispute can have on the operations of a businessare shown by the following facts in this case.During the summermonths, the respondent manufactures for stock in anticipation oforders in the fall.Generally, however, most of the gloves are manu-factured on order.The strike took place at the beginning of thebusy season.The respondent began hiring new help to take the placeof the Union workers who were out on strike, but it was at least threeweeks before it was able to resume normal operations.During thestrike there was a 40 per cent curtailment in production, and therewas some delay in the receipt and shipment of goods.At least ontwo occasions, trucking firms refused to accept goods from therespondent on account of the strike.The discrimination by the respondent in regard to hire and tenureof employment; its interference with, restraint and coercion of itsemployees in the exercise of the rights guaranteed by Section 7 of theAct; and its domination and interference with the formation of alabor organization, led and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.TFIE REMEDYIn addition to Antoinette Verruzzia, Lucille Seligson, Ray Bern-stein and Sylvia Beres, 42 Union workers have suffered by reason ofthe respondent's interference with the rights of its employees as guar- 528NATIONAL LABOR RELATIONS BOARDanteed in Section 7 of the Act and by its discrimination in regard tohire or tenure of employment.Those Union workers who have notobtained employment elsewhere, are out of work as a consequence ofthe respondent's wrongful acts.If they are to be put in status quoand if the interference with the Union activities and the discrimina-tion against its employees because of such activities is to cease, theUnion workers who went out on strike must be returned to work, eventhough it may mean that workers hired subsequent to October 21shall have to be displaced. If all of the Union workers can not beput back to work at one time, then those not so put back to work shallbe placed on a preferred list to await jobs as they arise.All Unionworkers should be put back to work in accordance with their senioritystatus with the respondent, as shown by its records.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, the Board makesthe following conclusions of law :1.The Union is a labor organization, within the meaning ofSection 2, subdivision (5) of the Act.2.By discouraging membership in the labor organization knownas the International Glove Makers Union, Local No. 88 by dis-criminating in regard to the hire and tenure of employment ofAntoinette Verruzzia, Lucille Seligson, Ray Bernstein and SylviaBeres, and each of them, the respondent has engaged and is engagingin unfair labor practices within the meaning of Section 8, subdivision(3) of the Act.3.By its domination of the formation of a labor organization, therespondent has engaged and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (2) of the Act.4.By interfering, restraining and coercing its employees in theexercise of the rights guaranteed in Section 7 of the Act, the respond-ent has engaged in and is engaging in unfair labor practices, withinthe meaning of Section 8, subdivision (1).5.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe respondent, Canvas Glove Manufacturing Works, Inc., and itsofficers and agents shall:1.Cease and desist(a) from in any manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to DECISIONS AND ORDERS529form, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act.(b) from discouraging membership in the International GloveMakers Union, Local No. 88, or any other labor organization of itsemployees, by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment.(c) from dominating or interfering with the formation or admin-istration of any labor organization or contributing financial or othersupport to it; or from attempting to do so.2.Take the following affirmative action, which the Board findswill effectuate the policies of the National Labor Relations Act :(a)Offer to Antoinette Verruzzia, Lucille Seligson, Ray Bernsteinand Sylvia Beres immediate and full reinstatement, respectively, totheir former positions, without prejudice to any rights and privilegespreviously enjoyed;(b) To the extent that work for which the following are availableis now performed by persons employed since October 21, 1935, offeremployment to the following named persons, on the basis of seniority :CarolineLouella,MildredEremich,MildredFalco,FilomenoD'Amanzo, Anna Catapona, Virginia Torre, Betty Usuka, BlanchPlockot, Antoinette Zizas, Margaret Catapona, Rose Barone, MillieVaruzzi,Margie Andruzza, Stella Zanickouski, Josie Wastrangelo,Angie Santora, Sadie Ciorciora, Louise Villanova, Nettie Marone,ChristineMarone, Catherine Minerva, Anna Kivyta, Connie Silano,Anna Millucci, Blanche Guerin, Margerate Torre, Minnie Torre, Mar-geriteGuentano, EstherWeinstein,Grace Laeta, Rose Richardi,Bridget De Piano, Marguerite Caranonica, Antoinette Mayo, FannieLiguori,Kate Ramminger, Filomeno Esposito, Elaine Sacarvage,America Fiorino, Adele Ceponis, Anna Ceponis, and Marie Jordan;place those for whom employment is not available on a preferred listto be offered employment as it arises;(c)Make whole said Antoinette Verruzia, Lucille Seligson, RayBernstein and Sylvia Beres for any loss of pay they have sufferedby reason of their discharges and refusals to reinstate them by pay-ment to each of them, respectively, of a sum of money equal to thatwhich each would normally have earned as wages during the periodfrom the time of discharge to the date of such offer of reinstatement,less the amount which each has earned during such period, computedby averaging the wages earned during said period by the employeesengaged in the same operations, respectively, as were the aboveemployees immediately prior to the strike which began on September23, 1935.